Citation Nr: 1540473	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a higher initial disability rating for patellofemoral syndrome with synovitis of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the RO that granted service connection for patellofemoral syndrome with synovitis of the left knee evaluated as 10 percent disabling effective November 11, 2010. 

Some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32 ).  Here, the Veteran submitted her notice of disagreement to the November 2011 rating decision outside of the applicable one-year appellate period.  However, the NOD was noted as recorded (accepted) and a statement of the case was issued. Therefore, although the notice of disagreement was late, VA accepted it and has continued to treat the claim as though it is on appeal.  As such, VA has waived its right to object to the timeliness of the appeal.

In August 2015, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that she is unable to perform some work activities due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her representative when further action is required.


REMAND

Records

In August 2015, the Veteran reported receiving treatment post-service for her left knee disability by a private physician.  The RO or AMC should specifically seek the Veteran's authorization for release of treatment records pertaining to a left knee disability.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Left Knee Patellofemoral Syndrome with Synovitis 

In evaluating the Veteran's request for a higher disability rating, the Board considers the medical evidence of record.  Historically, the Veteran was treated for reports of left knee pain and swelling in active service.  

The Veteran contends that her service-connected patellofemoral syndrome with synovitis of the left knee is more severe than currently rated, and warrants a higher disability rating.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of her service-connected patellofemoral syndrome with synovitis of the left knee in April 2011.  Since then, the Veteran has described a worsening of the disability.  She is competent to describe her symptoms and their effects on employment and daily activities.

The report of the April 2011 VA examination reflects findings of no instability, and no additional limitations following repetitive use testing.  Range of motion limitations, if any, are not recorded.

Under these circumstances, VA cannot rate the service-connected patellofemoral syndrome with synovitis of the left knee without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to a left knee disability from the Veteran's private physician, dated from November 2010 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records from January 2012 forward; and associate them with the Veteran's claims file. 
3.  Afford the Veteran a VA examination, for evaluation of the service-connected patellofemoral syndrome with synovitis of the left knee.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

All appropriate tests, including X-rays of the left knee, should be accomplished, and all clinical findings should be reported in detail.

The examiner should specify the degrees of flexion and extension for the left knee, to include where pain begins if applicable; and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. 

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the left knee; and if present, on its severity (mild, moderate or severe).

The examiner should address the Veteran's functional limitations as to her ability to work, due to her service-connected patellofemoral syndrome with synovitis of the left knee.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria; and stage ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  Consideration should also specifically be given to the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) as it relates to the Veteran's reported symptoms of pain.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and her representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


